J-A19028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PAUL STANLEY                               :
                                               :
                       Appellant               :   No. 228 EDA 2020

        Appeal from the Judgment of Sentence Entered August 9, 2018
      In the Court of Common Pleas of Bucks County Criminal Division at
                       No(s): CP-09-CR-0002218-2018


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                       Filed: November 25, 2020

       Paul Stanley appeals the judgment of sentence entered following his

guilty plea to numerous offenses: Possession of Controlled Substance

Contraband by Inmate Prohibited (Possession); Knowing and Intentional

Possession of a Controlled Substance (K&I); and Possession with Intent to

Deliver (PWID).1 Stanley argues that the trial court imposed an excessive

sentence without considering his efforts at rehabilitation. We affirm.

       At Stanley’s plea hearing, the Commonwealth gave the following

statement of the facts:

          [O]n Friday, December 29th, 2017, the defendant, Paul
          Stanley, was at the Men’s Community Correction Center
          serving a sentence for possession with intent to deliver.


____________________________________________


1 18 Pa.C.S.A. § 5123(a.2), 35 P.S. §§ 780-113(a)(16) and (a)(30),
respectively.
J-A19028-20


       Corrections officers conducted a search of [Stanley’s] cell
       and found 69 packets of synthetic marijuana, sometimes
       called K2, which is a Schedule I controlled substance.

       Cash was located in various items of [Stanley’s] clothing
       totaling more than $1000. In addition, a ledger and Bucks
       County Corrections kiosk receipts were recovered.

       On January 8, 2018, [Stanley] was interviewed and told
       investigators that he was a heavy smoker of K2. [Stanley]
       claimed that he purchased the K2 from another inmate and
       it was for personal use. He further claimed that the
       recovered cash was from his wife who brought him $100 to
       $300 every two weeks during visits. [Stanley] stated that
       his wife, quote, overspends and shops online, end quote,
       and brought [Stanley] the money to safeguard while he was
       incarcerated so that they could save the money to buy a
       house. He claimed that the ledger and receipts were
       because he ran a, quote, store for the commissary, end
       quote, and loaned money out to inmates to make
       purchases.

       [Stanley’s] wife was interviewed and repeated [Stanley’s]
       explanation nearly word for word. She echoed [Stanley’s]
       statement that he is a heavy user of K2, but admitted she
       had never seen him use it.

       On January 9th of 2018, Investigator DiSandro intercepted
       outgoing mail from [Stanley] to his wife. In that letter
       [Stanley] instructed his wife what to say to investigators
       including, quote, you bring money on visits, usually $200 to
       $300, [totaling] about $1000. We’re saving so we can move.
       You like to spend money, sometimes a little too much
       money. You know a little bit about me smoking K2. Don’t
       worry, I don’t smoke it. Those are the things you need to
       know. You don’t know anything else about anything. The
       DTs will probabl[y] call you. Don’t panic. Just say those
       things and nothing else, and just bang on them if you have
       to, end quote.

       A recorded phone call was intercepted where [Stanley]
       instructed his wife as to how to retrieve cash that had been
       seized by investigators. He told her, quote, once you verified
       that you have been giving it to me they can’t hold it, end
       quote. He also stated that since the money was, quote, split
       from the K2, ain’t no case for delivery, end quote.

                                   -2-
J-A19028-20


         The synthetic marijuana tested positive for 5-Fluoro ADB, a
         Schedule I synthetic cannabinoid.

         [Stanley] was reinterviewed on January 28th of 2018. He
         admitted he does not use K2 and that he had instructed his
         wife on what to tell investigators. . . .

         Detective Joshua Mallory would opine that the 5-fluoro ADB
         was possessed with the intent to deliver. . . .

N.T., Guilty Plea Hearing, 8/9/18, at 8-11. The Commonwealth noted that

Stanley had prior PWID convictions in 2013, 2016, and 2017. Id. at 11. It

added, “He was serving the sentence for the third of those convictions at the

time that this [crime] occurred.” Id.

      Prior to sentencing, the trial court informed Stanley that the Sentencing

Guidelines for PWID provided “18 months in the mitigated range, 24-30 in the

standard, and 36 in the aggravated” range. Id. at 12. The same ranges

applied for the contraband conviction. Id. The court also informed Stanley

that the maximum sentence for PWID was 30 years since his case involved a

second or subsequent offense. Id. at 13. Stanley’s counsel then conducted an

oral colloquy with Stanley during which Stanley said that he understood he

was pleading guilty. Stanley also testified that he had been a home health

aide before being incarcerated; had a drug problem; had completed two

classes while incarcerated (Decisions for Living and Anger Management); was

enrolled in a class called Criminal and Additive Thinking; and was employed

at the correctional facility. Id. at 16-19. Then he said, “I made a lot of

mistakes in my life and I regret them all.” Id. at 20.

      Before imposing sentence, the court gave its reasons for the sentence:


                                        -3-
J-A19028-20


       I know that you are remorseful. . . . [Stanley] has admitted
       that what he did was wrong and he has accepted
       responsibility, and he appears to have good family support
       as evidenced by his mother, his wife, and his younger
       brother who are all here to support him. And, of course, we
       know he has taken some classes in the correctional facility,
       and I have the letter that was submitted from Theresa
       Jackson.

                                    ***

       I think we need to address some of the other factors that
       I’m obligated to consider as well: The sentencing guidelines,
       which we talked about; but also the need to protect the
       community; and your need for rehabilitation.

       The distribution of drugs into our community is, I’m sure
       you can imagine, harmful to everybody who buys them.
       They’re harmful to you. You use them. They’re harmful to
       everybody. And when you keep reintroducing controlled
       substances into the community, then that tells me a couple
       things. First of all, in most cases we look to see whether the
       person does it for money or whether it’s to just continue
       with their drug habit and to feed their habit, so to speak.

       Your case is strictly for money because you’re in a jail and
       you may have a problem and you’re using it in the jail, but
       you’re primarily doing this for money. Why else would you
       do it again and again and again after getting caught and
       sent to jail? Because the risk is worth it to you. You figure
       I’ll get caught and get probation and do a few months in jail
       and then I’ll go about my business. We can’t have that.

       And then when you’re in the jail – when you can’t conform
       to the rules of society we put people in jail. And then you
       can’t conform to the rules of the jail. And I don’t think I have
       any choice in order to protect the community, in order to
       deter you and others from committing this type of offense,
       and of course, in order to meet your rehabilitative needs, I
       don’t think I have any choice other than to send you to the
       State Correctional Institution where they can address your
       drug problem in a more comprehensive manner than we can
       in the county.

       So for those reasons, I believe a sentence of total
       incarceration is appropriate. To impose a sentence that

                                    -4-
J-A19028-20


           allows him to serve it in the county would depreciate the
           seriousness of what he has done. It’s his fourth felony drug
           offense. All of those offenses were committed – not all of
           them, the first one wasn’t, as far as I know, but the others
           were committed while he was on supervision. And of course,
           the last one is committed while he’s actually serving the
           sentence.

           Now, [the Commonwealth] has argued you’ve had one
           break after another. I don’t know if that’s true or not. I don’t
           know what the reasons for the sentences were. I’m sure
           somebody is going to suggest that maybe I gave you a
           break on this case. We never know.

           But what I do know is that you need to stop selling drugs,
           because if you come back again, it may not be me and some
           other judge is going to put you in jail probably for the
           maximum time. And you’re not going to like what I’m about
           to do today, but just keep that in mind, it’s going to be a lot
           worse the next time.


Id. at 20-28.

        The trial court imposed a sentence of six to 15 years’ incarceration for

PWID and a concurrent term of 10 years’ probation for Possession, with no

further penalty on the remaining count of K&I. Stanley filed a post-sentence

motion asserting that his sentence was in the aggravated range and asking

the court to reconsider the sentence. See Motion for Reconsideration of

Sentence, filed 8/20/18. The trial court denied the motion. Stanley filed this

appeal after the court granted his Post Conviction Relief Act petition seeking

reinstatement of his appellate rights nunc pro tunc. See 42 Pa.C.S.A. §§ 9541-

9546.

        Stanley raises a single issue before this Court: “Did the sentence

imposed by the lower court, in excess of the aggravated range of the


                                        -5-
J-A19028-20



Sentencing Guidelines, adequately take into account [Stanley’s] efforts at

rehabilitation?” Stanley’s Br. at 3.

      Stanley’s issue challenges the discretionary aspects of sentencing. See

Commonwealth v. Lee, 876 A.2d 408, 411 (Pa.Super. 2005) (stating an

excessive sentence claim challenges discretionary aspects of sentencing). We

therefore must first determine whether Stanley has complied with four

requirements before we may address the merits of his claim. We must

determine whether (1) Stanley has filed a timely notice of appeal, see

Pa.R.A.P. 902 and 903; (2) he properly preserved his issue either at

sentencing or in a post-sentence motion, see Pa.R.Crim.P. 720; (3) he

included a statement of the reasons relied upon for allowance of appeal of

discretionary aspects of his sentence, see Pa.R.A.P. 2119(f); and (4) there is

a substantial question that the sentence is not appropriate under the

Sentencing Code, see 42 Pa.C.S.A. § 9781(b). Commonwealth v. Beatty,

227 A.3d 1277, 1286–87 (Pa.Super. 2020).

      Here, Stanley stumbles at the second step. He did not preserve his issue

at sentencing or in a post-sentence motion. He has thus waived review of his

appellate claim. See Commonwealth v. Heaster, 171 A.3d 268, 273

(Pa.Super. 2017) (concluding appellant waived review of claim challenging

discretionary aspects of sentence by failing to raise claim in post-sentence

motion or by objection at sentencing). We therefore affirm.

      Judgment of sentence affirmed.




                                       -6-
J-A19028-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/20




                          -7-